Case 18-31754-5-mcr   Doc 263-1 Filed 03/07/19 Entered 03/07/19 16:40:56   Desc
                             Exhibit A Page 1 of 2




                               EXHIBIT "A"
Desc




                                                      East Point                                  Canon                             IR3225                          DFH13744     Superior Office    Canon Financial5ervices          001-0292307-003
Doc 263-1 Filed 03/07/19 Entered 03/07/19 16:40:56




                                                      East Point                                  Sharp                             MX-M364N                        605003698    Superior Office    CIT Group Inc                    900-0259714-000
                                                      East Point                                  Sharp                             MX-3070v                        85104541     Superior Office    LEAF Commercial Capital, Inc.    100-1536447-004
                                                      Rome                                        Sharp                             MX-M364N                        605003968    Superior Office    CIT Group Inc                    900-0259715-000
                                                      Rome                                        Canon                             IR2525                          FRU01546     Superior Office    Wells Fargo Vendor Fin/Service   7695998-001
                                                      CORP                                        XEROX                             7835                            N/A          COMDOC             CITGroupinc                      900-0230908-000
                                                      Spartanburg                                 Sharp                             MX4050                          75083988     GS #22980          DLL Financial Services LLC(GS)           25473649
                                                      Buffalo                                     Pitnev Bowes                      DM125 (Digital Mailing Sytem)   N/A          N/A                Pitney Bowes                             16604399
                                                     (lthPr Pnuinmant 1 aaaac
                                                                                                  t•                                •                                                        -       •         ••
                                                                                                  (1)ScrubEx MV
                                                                                                                                                                                                    Med One Capital Funding, LLC
                                                      Children's Hospital of Atlanta (Egleston)   Dispenser/Receiver Unit, Packer   SA-9482                         N/A          N/A
                                                                                                                                                                                                    d/b/a IPA One
                                                                                                  Video
       Exhibit A Page 2 of 2




                                                                                                  (1)ScrubEx LV Dispenser
                                                                                                                                                                                                    Med One Capital Funding, LLC
                                                      Children's Hospital of Atlanta (Egleston)   (1)ScrubEx LV Remote Receiver,    SA-9482                         N/A          N/A
                                                                                                                                                                                                    d/b/a IPA One
                                                                                                  Packer, Packer, Video
                                                                                                  ~1) Web-Based Management                                                                          Med One Capital Funding, LLC
                                                      Children's Hospital of Atlanta (Egleston)                                     SA-9482                         N/A          N/A
                                                                                                  Software                                                                                          d/b/a IPA One
                                                                                                  (3) Hosting Services for Web-                                                                     Med One Capital Funding, LLC
                                                      Children's Hospital of Atlanta (Egleston)                                     SA-9482                         N/A          N/A
                                                                                                  Based Management software                                                                         d/b/a IPA One
                                                                                                  (1)ScrubEx MV
                                                                                                                                                                                                    Med One Capital Funding, LLC
                                                      IPA Storage Facility                        Dispenser/Receiver Unit, Packer   SA-9972-A                       N/A          N/A
                                                                                                                                                                                                    d/b/a IPA One
                                                                                                  Video(SN7759)
                                                                                                  (1)ScrubEx LV Dispenser
                                                                                                                                                                                                    Med One Capital Funding, LLC
                                                      IPA Storage Facility                        (1)ScrubEx LV Remote Receiver,    SA-9972-A                       N/A          N/A
                                                                                                                                                                                                    d/b/a IPA One
                                                                                                  Video
                                                      East Point                                  Class IV-IC Cushion Forklift      100-10101365                    AF82F30268   Mitsubishi/FGC25   DLL Financial Services LLC(GS)
Case 18-31754-5-mcr
